Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in reply to papers filed on 07/02/2019. Claims 1-20 are pending. Claims 1, 8, and 15 is/are independent. 

Allowable Subject Matter
	Claims 2 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections are overcome. 
Claim 16 is rejected under 35 U.S.C. 112 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112 rejections and claim objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record (in particular, Villars et al. U.S. Publication 20170364705 (hereinafter “Villars”) in view of Binder et al. U.S. Publication 20150012757 (hereinafter “Binder”), Hwang et al. U.S. Publication 20150286435 (hereinafter “Hwang”), Can et al. U.S. Patent No. 9916090 (hereinafter “Can”), Reddy et al. U.S. Publication 20190004894 (hereinafter “Reddy”), and Luck et al. U.S. Publication 20180190365 (hereinafter “Luck”) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to dependent claim 2 the closest prior art does not disclose at least the following limitations in the recited context:

divide the first record into the first portion, the second portion, and a fifth portion;
divide the second record into the third portion, the fourth portion, and a sixth portion; 
create a third chunk using the fifth portion of the first record and the sixth portion of the second record; 
scrub the first chunk to create a third message;
 	scrub the second chunk a portion of the third message to create a fourth message; 
scrub the third chunk and a portion of the fourth message to create a fifth message; and communicate the third, fourth, and fifth messages to the external device.

Rather, Villars discloses that a server may add noise to transaction data before transmitting the transaction data to the requesting party. The noise may include swapping the account numbers of two transactions [Villars para. 5, 26, 29, 31, 86, 89, 96]. 
However, Villars does not disclose at least the features of claim 2 quoted above.  
To this, Binder adds slicing a message into multiple slices and transmitting the multiple slices to the destination [Binder, para. 59, 180, 207]. Hwang adds transmitting a message for how to reassemble message fragments [Hwang, para. 11]. Can adds a technique for qualifying data for merging based on criteria involving a size of the two individual sets of data being merged  [Can, 18:49-19:7]. Reddy adds using multiple threads to scrub objects [Reddy, para. 52]. Luck adds performing scrubbing operations in parallel [Luck, para. 45].
 
However, the combination of Villars, Binder, Hwang, Can, Reddy, and Luck does not teach at least the features of claim 2 quoted above.  
Claims 9 and 16 recite recites features analogous to the features of claim 2 and are allowable for the same reasons.
For the reasons described above, the prior art of record does not disclose, with respect to dependent claims 2, 9, and 16, features corresponding to those of dependent claims 2, 9, and 16 in their respective contexts. Therefore, the dependent claims 2, 9, and 16 is/are allowable.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.


Claim Objections
Claims 2, 9, and 16 is/are objected to because of the following informalities:  claim 2 recites "scrub the second chunk a portion of the third message to create a fourth message”.  There appears to be a missing “and”. This limitation of claim 2 is interpreted as scrub the second chunk and a portion of the third message to create a fourth message. Claims 9 and 16 recite similar claim language and are also objected to for the same reason. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a data security tool configured to: 
store a plurality of records; 
receive, from the device, a first request for a first record and a second record of the plurality of records; 
divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion; 
create a first chunk using the first portion of the first record and the third portion of the second record; 
create a second chunk using the second portion of the first record and the fourth portion of the second record; 
scrub the first chunk to create a first message; 
scrub the second chunk to create a second message; and 
communicate the first and second messages to the device.

in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites “the system of claim 1” but claim 1 does not recite a system. Claim 16 also recites “the data security tool” but claim 1 does not recite such a data security tool. There is insufficient antecedent basis for these limitations in the claim. Similar rejections apply to claims 17-20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16-20 each depend from claim 1 but fails to further limit the apparatus recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars et al. U.S. Publication 20170364705 (hereinafter “Villars”) in view of Binder et al. U.S. Publication 20150012757 (hereinafter “Binder”).

As per claim 1, Villars discloses An apparatus comprising: 

a memory configured to store a plurality of records; 
and a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
(See Villars Para. 
[0026] The processing server 102 may receive the granular transaction data [to store a plurality of records ]from the payment network 108 and may store the data in a transaction database 
Villars [0086] at least one processor device and a memory may be used to implement the above described embodiments.
Villars [0089] Processor device 804 may ………. perform the functions discussed herein. The processor device 804 may be connected to a communications infrastructure 806, such as a bus, …….. The secondary memory 810 may include the hard disk drive 812
Villars [0096] The processor device 804 may comprise one or more modules or engines configured to perform the functions of the computer system 800. Each of the modules or engines may be implemented using hardware
)
receive, from an external device, a first request for a first record and a second record of the plurality of records; 
(See Villars Para. 
[0026]
The data requesting entity 110 [external device ]may be configured to electronically transmit a data signal to the processing server 102 using a suitable communication network that is superimposed with a request [first request ]for transaction data. The at least one or more selection criteria [for a first record and a second record of the plurality of records; the Villars selection criteria will encompass multiple records within the scope of the query from the data requesting entity ]and one or more desired metrics. Each of the selection criteria and desired metrics may correspond to transaction data values included in transaction data [ a first record and a second record of the plurality of records; ]received by the processing server 102. The one or more selection criteria may be used by the processing server 102 in identifying payment transactions that are to be provided to the data requesting entity 110 following obfuscation. 
Villars Para. [0005]
receiving, by a receiving device of the processing server, a data signal from a computing system superimposed with a data request,)
divide, based on a type of the first record and a type of the second record, the first record into a first portion and a second portion and the second record into a third portion and a fourth portion; 
create a first chunk using the first portion of the first record and the third portion of the second record; 
create a second chunk using the second portion of the first record and the fourth portion of the second record; 
(See Villars
[the dividing operation in the claim can be shown by swapping data between 2 records]
[type of the first record= transaction; type of the second record= transaction
a first portion and a second portion= the first record primary account number and first record transaction data less the primary account number of a transaction that is to be swapped
a third portion and a fourth portion= the second record primary account number and second record transaction data less the primary account number of a transaction that is to be swapped ]

A method for obfuscating granular transaction data via the introduction of noise includes: storing, in a transaction database of a processing server, a plurality of transaction data entries, wherein each transaction data entry is a structured data set configured to store data related to an electronic transaction including at least a primary account number and one or more additional transaction data values where the one or more additional transaction values includes; …..inserting, by a data adjustment module of the processing server, noise to modify the identified subset of transaction data entries by (i) adjusting the primary account number 
Villars [0029]
the processing server 102 may introduce noise into the transaction data by swapping transaction data values for multiple payment transactions. For example, the processing server 102 may swap the primary account number for each payment transaction with the primary account number in another payment transaction [by swapping the primary account number for the payment transaction between 2 payment transactions, this shows dividing the data in a payment transaction to create 2 portions of each payment transaction, and creating the first and second chunks based on the swapped portions.]
 such that the other transaction data values included in the payment transaction are not accurate as to the payment transactions conducted by an individual transaction account, such that the activity of that transaction account is unknown
)

scrub the first chunk to create a first message; 
scrub the second chunk;
and communicate the first message to the external device.
(See Villars Para. [0031]
transmit one or more data signals[to create a first message; communicate the first …… messages to the external device; the reference shows that multiple route messages multiple signals can be sent] to the data requesting entity 110 that are superimposed with the obfuscated transaction data.[Adding more noise to the transaction data will affect a malicious 3rd parties ability to find to review and getting information about the swapped transaction data and therefore discloses scrub the first chunk and scrub the second chunk]
Villars Para. [0005]
 transmitting, by a transmitting device of the processing server, a data signal superimposed with at least the modified subset of transaction data entries to the computing system.)


	However, Villars does not expressly disclose 
scrub the second chunk to create a second message;
and communicate the first and second messages to the external device.
Binder discloses  
create a second message;
splitting the data into 2 messages to send to the external device 
 (See Binder Para. 
[0059] A method for improving the security of transferring a message composed of a succession of message elements from a sender to a recipient ……. partitioning the message into a plurality of message slices according to a slicing scheme, each message slice containing one or more of the message elements, …… The recipient executes the steps of receiving and identifying a plurality of the message slices, and reconstructing at least part of the original message as it existed before the partitioning step by the sender.
all the packets relating to a specific message are received, [this teaches that all the data is sent in separate messages] the various slices are properly combined in order to reconstruct the original message in a `Reconstruct Message` step 66. 
Binder [0180] As shown in FIGS. 3a-c above, with the exception of communication links 17g and 17c, the various slices are transported over different paths, with minimum overlapping paths. Hence, any single point of interception or eavesdropping on the Internet 11 will not be able to monitor or intercept the whole message, but at most puts a single slice (or less probably few slices) in danger
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Villars with the technique for slicing of a message into multiple messages and sending the multiple messages to the recipient of Binder to include 
scrub the second chunk to create a second message;
and communicate the first and second messages to the external device.
One of ordinary skill in the art would have made this modification to improve the ability of the system to split the message into multiple messages for sending to a recipient, so that if a message is intercepted, then the eavesdropper cannot reproduce the original message without all the messages. The system (e.g., processing server 102) of the primary reference can be modified so that the sender will split a message into multiple messages before sending to the recipient. Moreover, one of ordinary skill in the art would modify the system to place a first swapped transaction (i.e. a transaction with account number swapped) in the first message and a second swapped transaction in a second message because otherwise if the same message contains both swapped transactions then there is an increased likelihood of the intercepting party being able to re-create the information from the swapped transactions. Para. 180 of the 
As per claim 15, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1.  Claim 15 also recites A system comprising: a device; and a data security tool configured to:
Villars discloses A system comprising: a device; and a data security tool configured to:
(See Villars Para. [0006]
A system for obfuscating granular transaction data via the introduction of noise includes….. a processing server[data security tool]……… a receiving device of the processing server configured to receive a data signal from a computing system [device] superimposed with a data request
)


Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, further in view of Hwang et al. U.S. Publication 20150286435 (hereinafter “Hwang”).
As per claim 3, the rejection of claim 1 is incorporated herein. 
However, Villars does not expressly disclose wherein the hardware processor is further configured to communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.


(See Binder Para. 
[0201] a packet 70 is shown in FIG. 7. ………The IP Data field 71g will include the selected slice in field `Slice #n` 71b (that may be encrypted in the case the data was encrypted in the `Encrypt Slice` step 57 or in the `Encrypt Message` step 52, or both). Further, the IP Data field 71g contains information in the field `Sequence Identifier` 71h[an identifier = Sequence Identifier 71h ] regarding the slicing mechanism for allowing the receiving entity to reconstruct the message from the received slices. For example, in the case of slicing based on sequential order, the number of this slice in the whole message is provided. The IP Data field 71g further contains in the field `Ultimate Destination IP Address` 71i the IP address of the computer on the Internet which is the ultimate destination for the whole message[communicate the identifier], such as the IP address of the computer 13a in the example in FIG. 3a above. ….. constructed packet will be transported over the Internet…..
Binder [0031]
processing server 102 may electronically transmit one or more data signals to the data requesting entity 110 that are superimposed with the obfuscated transaction data.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Villars with the technique for transmitting sequence numbers of Binder to include 
communicate, to the external device, an instruction that indicates how to reassemble the first and second messages.
One of ordinary skill in the art would have made this modification to improve the ability of the system to reassemble the messages at the destination. The system (e.g., processing server) of the primary reference can be modified to transmit the sequence numbers so that the final destination computer can reassemble the messages. 


However, the combination of Villars and Binder does not expressly disclose 
wherein the hardware processor is further configured to communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.
Hwang discloses communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.
(See Hwang Para. [0011] transmitting instructions to the first control panel for reassembly of the data fragments from the plurality of secondary control panels.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars and Binder with the technique for reassembly transmitting instructions to reassemble data fragments of Hwang to include 
communicate, to the external device, an instruction that indicates how to reassemble the first and second records from the first and second messages.
 One of ordinary skill in the art would have made this modification to improve the ability of the system to reassemble the transaction data at the destination receiving device. The system (e.g., processing server) of the primary reference can be modified so that the receiving device receives the instructions for reassembling the transaction data from the transmitting device.
As per claim 10, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  
.  

 Claims 4, 7, 11, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, further in view of Can et al. U.S. Patent No. 9916090 (hereinafter “Can”).
As per claim 4, the rejection of claim 1 is incorporated herein. 
	Villars discloses swapping the account numbers thereby merging the account number of a first transaction with transaction data of a second transaction at para. 5, 26, 29, and 31 (see rejection of claim 1).
However, the combination of Villars and Binder does not expressly disclose 
wherein the hardware processor is further configured to determine that the first portion of the first record and the third portion of the second record should be used to create the first chunk based on a size of the first record and a size of the second record.
Can discloses a technique for qualifying the data for merging based on criteria involving a size of the two individual sets of data being merged 
 (See Can 18:49-19:7 (63) Thus, two slices may be merged based on merge criteria that includes determining that each of the two slices has a current T (denoting the slice's observed average IOPS/GB) and a current slice size where the current slice size is less than a predetermined or specified slice size of the table row 502b for the current T. Put another way, each of the two slices S1 and S2 has a slice size of 16 MB matching a predetermined slice size in column 520 of entry 502e of table 500. Entry 502e includes an associated predetermined temperature range in column 510: 512 IOPS/GB≦T<1024 IOPS/GB, and the current T=16 IOPS/GB for each slice is less than this range and may therefore be merged. Thus, the merge criteria includes qualifying or validating the slice for merging, and wherein qualifying/validating the slice S1 for merging includes determining that the S1's current T=16 IOPS/GB maps to a first predetermined slice size of 512 MB in column 520 of entry 502b that is larger than the S1's current slice size=16 MB. Qualifying or validating the slice S1 for merging may include determining that S1's current slice size of 16 MB maps to a first 
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars and Binder with the technique for using size of data to fulfill merging qualification requirements of Can to include 
wherein the hardware processor is further configured to determine that the first portion of the first record and the third portion of the second record should be used to create the first chunk based on a size of the first record and a size of the second record.
One of ordinary skill in the art would have made this modification to improve the ability of the system to choose two transaction records for merging the portions such as merging the transaction primary account number of a first transaction with the transaction data of a 2nd transaction. This will allow the system to ensure that the combined data does not exceed system maximum storage or data transfer size requirements, or in use cases where the transaction data may be from different sources with different sizes then merging according to size may help ensure that different standards of transaction data are not mixed together. The system (e.g., processing server) of the primary reference can be modified to generate a merged transaction from two separate transactions based on the size of the separate transactions.


As per claim 7, the rejection of claim 1 is incorporated herein. 
However, Villars does not expressly disclose 
wherein the hardware processor is further configured to: assign an identifier to the first message; assign the identifier to the second message; and communicate the identifier to the external device.
Binder discloses 
assign an identifier to the first message; assign the identifier to the second message; and communicate the identifier to the external device.
 (See Binder Para. 
[0201] The packet to be sent to the determined relay server which includes the selected slice is prepared in a `Construct Packet` step 59. A non-limiting example of a packet 70 is shown in FIG. 7. ………The IP Data field 71g will include the selected slice in field `Slice #n` 71b (that may be encrypted in the case the data was encrypted in the `Encrypt Slice` step 57 or in the `Encrypt Message` step 52, or both). Further, the IP Data field 71g contains information in the field `Sequence Identifier` 71h[an identifier = Sequence Identifier 71h ] regarding the slicing mechanism for allowing the receiving entity to reconstruct the message from the received slices. For example, in the case of slicing based on sequential order, the number of this slice in the whole message is provided. The IP Data field 71g further contains in the field `Ultimate Destination IP Address` 71i the IP address of the computer on the Internet which is the ultimate destination for the whole message[communicate the identifier], such as the IP address of the computer 13a in the example in FIG. 3a above. The `Frame Footer` field 71a and the `Frame Header` field 71e are added to the packet as required. Hence the constructed packet will be transported over the Internet from the sender computer to a relay server as the first hop, while including all the required information for reconstructing the message out of its slices and about the final destination.
Binder [0031]

).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Villars with the technique for inserting a slice sequence identifier into the frames and sending the frames with the transaction data of Binder to include 
assign an identifier to the first message; 
assign the identifier to the second message; and 
communicate the identifier to the external device.
One of ordinary skill in the art would have made this modification to improve the ability of the receiving device to reconstruct the original message using the sequence numbers. The system (e.g., processing server) of the primary reference can be modified to assign identifiers to delivered messages so that the receiving device can reconstruct the original message based on the sequence identifiers. 
As per claim 11, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4.  
As per claim 14, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  
As per claim 18, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4. 

. 

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, further in view of Reddy et al. U.S. Publication 20190004894 (hereinafter “Reddy”).
As per claim 5, the rejection of claim 1 is incorporated herein. 
	However, the combination of Villars and Binder does not expressly disclose 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk.
Reddy discloses 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk. 
(See Reddy Para. [0052] Example 6 may be example 4, wherein the remote target has a multi-threaded scrubbing mode in which different objects are assigned to different threads for asynchronously scrubbing objects.
See also para. 78
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars and Binder with the technique for using respective threads to scrub objects of Reddy to include 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk. 

As per claim 12, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5.  
As per claim 19, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5. 



Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villars in view of Binder, in view of Reddy, further in view of Luck et al. U.S. Publication 20180190365 (hereinafter “Luck”).
As per claim 6, the rejection of claim 5 is incorporated herein. 
	However, the combination of Villars, Binder, and Reddy does not expressly disclose wherein the hardware processor is further configured to scrub the first chunk in parallel with scrubbing the second chunk.
Luck discloses wherein the hardware processor is further configured to scrub the first chunk in parallel with scrubbing the second chunk.
(See Luck Para. [0045] computing system 100 may include multiple memory controllers that may scrub different blocks of memory simultaneous or in parallel. For example, the computing system 100 may include two memory controllers for each CPU socket in the memory scrubbing operations in parallel. 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Villars, Binder, and Reddy with the technique for performing memory scrubbing operations in parallel of Luck to include 
wherein the hardware processor is further configured to: use a first thread to scrub the first chunk; and use a second thread, separate from the first thread, to scrub the second chunk. 
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the scrubbing efficiently in parallel. The system (e.g., processing server) of the primary reference can be modified to perform the scrubbing in parallel as taught in the Luck reference.
As per claim 13, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 6, and is/are rejected for the reasons detailed with respect to claim 6.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD H. LOUIE/Examiner, Art Unit 2494                  

                                                                                                                                                                                      /THEODORE C PARSONS/Primary Examiner, Art Unit 2494